Order of disposition, Family Court, Bronx County (Monica Drinane, J), entered on or about September 10, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification. The victim’s testimony clearly established that appellant was not merely present at the scene of the robbery, but that he participated by pulling the victim to the ground, taking his property, and passing it to an accomplice. Concur—Friedman, J.P., McGuire, Renwick, Richter and Manzanet-Daniels, JJ.